DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 12, 2021 has been entered.

Claim Rejections - 35 USC § 112
Claims 9, 11, 12-16, and 23-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 contains the phrase, “the second electrically-isolated electrode has a thickness substantially equal to the second thickness of the first electrically-isolated electrode.” The term "substantially equal" in this phrase is a relative term which renders the claim indefinite.  The term "substantially equal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised 
Claim 30 contains the term, “substantially equal.” The term "substantially equal" is a relative term which renders the claim indefinite.  The term "substantially equal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The examiner is unable to determine the metes and bounds of claim 30 since no tolerance is specified as to what the applicant believes to be “substantially equal.” 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is further rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 24 states that, “the first thickness of the first dielectric portion is greater than the second thickness of the second dielectric portion.”  However parent claim 9 already states that, “the second thickness is thinner than the first thickness.”  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 11, 12-16, 19, 20, and 23-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (United States Patent Application No. US 2007/0145467 A1, hereinafter “Park”).
So far as understood in claim 9, Park discloses a structure which meets the claim.  Figures 1-7 of Park disclose a memory device comprising a substrate (10) having a first active region (Ce) and a second active region (Cc) that are laterally spaced apart.  An isolation region (22, 24) is between the first active region (Ce) and the second active region (Cc).  A first electrically-isolated electrode (50b) is over the first active region (Ce).  The first electrically-isolated electrode (50a) has a first portion having a first thickness and a second portion having a second thickness.  The first portion and the second portion have substantially coplanar upper surfaces.  A second electrically-isolated electrode (50c) is over the second active region (Cc
So far as understood in claim 11, the second active region (Cc), the second dielectric portion of the dielectric layer (40a, 40c), and the second electrically-isolated electrode (50c) form a capacitor for the memory device.
So far as understood in claim 12, there is a plurality of doped regions (60) which comprises a first doped region (60) and a second doped region (60) in the first active region (Ce).  The first doped region (60) and the second doped region (60) are at opposite sides of the first electrically-isolated electrode (50a).
So far as understood in claim 13, the plurality of doped regions further comprises a third doped region (16, 64) in the second active region (Cc) adjacent to the second electrically isolated electrode (50c).  The third doped region (16, 64) capacitively biases the second electrically-isolated electrode (50c).
So far as understood in claim 14, the second electrically-isolated electrode (50c) and the first electrically-isolated electrode (50a) are at a same potential during write, erase, and read operations.
So far as understood in claim 15, the second electrically-isolated electrode (50c) and the first electrically-isolated electrode (50a) form a floating gate for the memory device.
So far as understood in claim 16, the second active region (Cc) capacitively couples to the second electrically-isolated electrode (50c).
In reference to claim 19, Park discloses a similar method.  Figures 1-7 of Park disclose a method of fabricating a memory device comprising providing a substrate (10).  A first active region (Ce) is formed in the substrate (10).  A second active region (Cc) is formed and is laterally spaced from the first active region (Ce).  A dielectric layer (40a, 40c) is formed over the first active region (Ce) and the second active region (Cc).  The dielectric layer (40a, 40c) has a first dielectric portion of a first thickness and a second dielectric portion of a second thickness with the second thickness being thinner than the first thickness.  A first electrically-isolated electrode (50a) is formed over the first active region (Ce) and directly over the 
With regard to claim 20, forming the dielectric layer (40a, 40c) further comprises: depositing the first dielectric portion over the first active region (Ce); and depositing the second dielectric portion over the first active region (Ce) adjacent to the first dielectric portion and the second active region (Cc).
So far as understood in claim 23, Park discloses that first electrically-isolated electrode (50a) is capacitively coupled to a control gate (p. 3, paragraph 32).
So far as understood in claim 24, the first thickness of the first dielectric portion is greater than the second thickness. 
So far as understood in claim 26, the dielectric layer (40a) further comprises a third dielectric portion having a third thickness which is disposed under the first electrically-isolated electrode (50a).
So far as understood in claim 27, the first electrically-isolated electrode (50a) further comprises a third portion having a third thickness, the third portion of the first electrically-isolated electrode (50a) is disposed over the third dielectric portion of the dielectric layer (40a).
So far as understood in claim 28, the third portion of the first electrically-isolated electrode (50a) has a substantially coplanar upper surface with the first portion and the second portion of the first electrically-isolated electrode (50a).
So far as understood in claim 29, the second dielectric portion is disposed between the first dielectric portion and the third dielectric portion of the dielectric layer (40a).
So far as understood in claim 30, the third thickness of the third dielectric portion is substantially equal to the first thickness of the first dielectric portion.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Frohman-Bentchkowsky et al. (USPN 4,203,158, hereinafter “Frohman-Bentchkowsky”).
So far as understood in claim 25, Park does not disclose that the first dielectric portion has a thickness of no more than three times the thickness of the second dielectric portion.  However Frohman-Bentchkowsky makes it clear that the thickness of the dielectric can be tailored for the desired electric field across the dielectric (column 4, lines 32-58).  Thus Frohman-Bentchkowsky makes it clear that the thicknesses of the dielectric portions are result effective variables.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the thicknesses of the first and second dielectric portions such that the first dielectric portion has a thickness of no more than three times the thickness of the second dielectric portion, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Therefore claim 24 is not patentable over Park and Frohman-Bentchkowsky.
So far as understood in claim 31, Park does not disclose that the first dielectric portion, the second dielectric portion, and the third dielectric portions have different thicknesses. However Frohman-Bentchkowsky makes it clear that the thickness of the dielectric can be tailored for the desired electric field across the dielectric (column 4, lines 32-58).  Thus Frohman-Bentchkowsky makes it clear that the thicknesses of the dielectric portions are result effective variables.  It would have been obvious In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Therefore claim 31 is not patentable over Park and Frohman-Bentchkowsky.

Response to Arguments
Applicant’s arguments with respect to claims 9, 11, 12-16, 19, 20, and 23-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817